Case 1:20-cv-00524-DDD-JPM Document 10 Filed 07/31/20 Page 1of1PagelID#: 37

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JOHNTHAN GIBSON, CIVIL DOCKET NO. 1:20-CV-00524-P
Plaintiff
VERSUS JUDGE DRELL

RAPIDES PARISH DETENTION MAGISTRATE JUDGE PEREZ-MONTES
CENTER I, ET AL.,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 9), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Complaint (ECF No. 1) is hereby DISMISSED
WITHOUT PREJUDICE pursuant to Rule 41 of the Federal Rules of Civil Procedure.

THUS DONE AND SIGNED, at Alexandria, Louisiana, on this 2 O day of

ee ee

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

July, 2020.

 

 
